Citation Nr: 1515327	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-01 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension.  


REPRESENTATION

Appellant represented by:	Sullivan County Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran prior to his death in December 2010 had served on active duty from December 1995 to August 1998.  The appellant in this matter is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision entered in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, denying entitlement of appellant to VA death pension due to excess income.  

Pursuant to her request, the appellant was afforded a videoconference hearing before the Board in February 2015.  A transcript of that proceeding is of record.  


FINDING OF FACT

The appellant's annualized countable income for 2011 exceeds the maximum annual pension rate (MAPR) for the applicable period.




CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected death pension have not been met.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In deciding this claim, the Board has reviewed all of the evidence in the electronic claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each and every piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to a party).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


Duties to Notify and Assist

VA has duties to notify and assist claimants of the evidence and information needed to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  This was accomplished in this case through the RO's correspondence to the appellant in May 2011, which she acknowledged in July 2011.  

As well, because the application of the law to the undisputed facts regarding the appellant's income is dispositive of the claim, no further discussion of the VA's duties to notify and assist is necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Analysis

VA shall pay a pension to the surviving spouse of each Veteran of a period of war who meets the qualifying service requirements.  38 U.S.C.A. § 1541.

The MAPR for a surviving spouse with one dependent living alone is as specified in 38 U.S.C.A. § 1541(c) at $10,385 for 2011.   The amount shall be increased from time to time under 38 U.S.C.A. § 5312.  38 C.F.R. § 3.23(a).  The maximum rate of improved pension above shall be reduced by the amount of the countable annual income of the surviving spouse or any dependent.  38 C.F.R. § 3.23(b).  Payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under section 3.272.  38 C.F.R. § 3.271.

Specific exclusions from countable income include medical expenses paid and unreimbursed.  38 C.F.R. § 3.272(g), (h).  Unreimbursed medical expenses will be excluded from a surviving spouse's income when all of the following requirements are met: (i) they were or will be paid by a surviving spouse for medical expenses of the spouse, veteran's children, parent and other relatives for whom there is a moral or legal obligation of support; (ii) they were or will be incurred on behalf of a person who is a member or constructive member of the spouse's household; and, (iii) they were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the spouse (including increased pension for family members but excluding increased pension because of the need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272(g)(2); see also Veterans Benefits Administration  Fast Letter (FL) 12-23 (2012). 

Exclusions from annual countable income are also made for expenses of the Veteran's last illness, burial, and just debts which were paid by the surviving spouse.  38 U.S.C.A. § 1503(a)(3); 38 C.F.R. § 3.272(h).  

In this case, the appellant provided two sets of income and expense data, the initial of which was received by VA in July 2012 and the other in January 2012.  The set received in early 2012 reflect less earned income and a greater amount for burial and/or funeral costs paid by the appellant and, thus, are more favorable to her in terms of determining her entitlement to VA death pension.  Indicated therein were annual earnings of the appellant for 2011 from her employment totaling $20,613 (without regard to income from the Social Security Administration for the child of the Veteran and appellant beginning in mid-2011); deductions from the appellant's wages for private medical insurance totaling $3,571 for 2011 (from which is deducted the five percent of MAPR or $520, per regulation); and funeral or burial costs of the Veteran paid by her in the amount of $6,287.  

Calculation of the appellant's annualized income for 2011 necessarily must entail a reduction of her annual income of $20,613 by her net medical expenses of $3,051 and the Veteran's burial/funeral expenses of $6287.  The appellant's countable income is thus $11,275 for the annualized counting period beginning January 1, 2011, and that amount is in excess of the MAPR for that period of $10,385.  In light of that fact and inasmuch as the appellant indicated at her recent hearing that no other excludable expense was known to her other than those previously reported, it must be concluded that the appellant lacks entitlement under the law to VA death pension for 2011.  

The Board notes the appellant's contention that the Veteran was service connected during his lifetime and was working to support his family at the time of his untimely death.  She further alleges that the benefit earned by the Veteran through his military service should continue to be provided to his survivors following his death.  However, the benefit sought by this appeal is that of VA death pension and under the law and regulations that benefit is income-based and it is abundantly clear from the evidence presented that the appellant's income is excessive for 2011 in terms of rendering her eligible for the benefit herein sought, without regard to any grant of service connection for the Veteran during his lifetime.  While the Board sympathizes with the appellant, the Board is bound to follow the law in the system established by Congress for the administration of VA benefits.  

The Board, too, recognizes the Veteran's honorable service to his country during wartime.  The Board is as indicated above nonetheless bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of VA's General Counsel.  38 U.S.C.A. § 7104(c) (West 2014).  In this case, the law passed by Congress specifically prohibits the payment of VA death pension benefits when the income of the Veteran's widow exceeds certain levels and such requirement in in addition to wartime service.  Whereas here the law and not the evidence is dispositive, the claim must be denied due to the lack of entitlement under the law.  Because the appellant's income exceeds the applicable MAPR, she is not legally entitled to payment of VA death pension benefits, regardless of the honorable, wartime service of the Veteran.  Thus, the appellant's claim must be denied, without resort to consideration of whether reasonable doubt is present.  Sabonis, supra.  



ORDER

Entitlement to VA nonservice-connected death pension is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


